Citation Nr: 1223523	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  05-21 577A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether the severance of service connection for compensation purposes of broken bottom and top front teeth was proper.

2.  Entitlement to an initial compensable disability rating for broken top and bottom front teeth.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active air service from June 1982 to May 1986.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2005 and November 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In connection with this appeal the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in October 2010.  A transcript of the hearing is associated with the claims file.

This case was previously before the Board in December 2010, at which time the issues currently before the Board were remanded for additional development.  The case has now been returned to the Board for further appellate action.  

The Board notes that the Veteran perfected an appeal with respect to the issue of entitlement to service connection for bilateral hearing loss disability.  However, in a September 2011 rating decision, the Veteran was granted entitlement to service connection for bilateral hearing loss disability.  There is no evidence of record indicating that the Veteran has disagreed with the disability rating assigned in that decision.  Therefore, this is considered to be a full grant of the benefit sought on appeal and the Board has limited its consideration accordingly.

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

The issue of entitlement to an initial compensable disability rating for broken top and bottom front teeth is addressed in the REMAND following the order section of this decision.   


FINDINGS OF FACT

1.  Service connection for compensation purposes for broken top and bottom front teeth was severed in a November 2009 rating decision on the basis that the January 2005 grant of entitlement to service connection for such was based on clear and unmistakable error as there was no evidence of record indicating that the Veteran sustained trauma to his teeth during active service and replaceable missing teeth are not disabilities for which service connection can be granted for compensation purposes.

2.  Evidence clearly and unmistakably establishing that the Veteran did not sustain trauma to his teeth during active service is not of record.   


CONCLUSION OF LAW

Severance of service connection for compensation purposes for broken top and bottom front teeth was not proper, thereby warranting restoration of service connection.  38 U.S.C.A. § 5112 (West 2002); 38 C.F.R. § 3.105 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Subject to the limitations contained in 38 C.F.R. §§ 3.114 and 3.957, service connection will be severed only where evidence establishes that it is clearly and unmistakably erroneous (the burden of proof being upon the Government).  A change in diagnosis may be accepted as a basis for severance action if the examining physician or physicians or other proper medical authority certifies that, in the light of all accumulated evidence, the diagnosis on which service connection was predicated is clearly erroneous.  This certification must be accompanied by a summary of the facts, findings, and reasons supporting the conclusion.  38 C.F.R. § 3.105 (d).  

Analysis

In a January 2005 rating decision, the Veteran was granted entitlement to service connection for broken top and bottom front teeth, rated as noncompensable.  The grant of service connection was based on a finding that the evidence showed that the Veteran was in an automobile accident in August 1983, at which time he broke his top and bottom front teeth.  Further, at the time of his separation examination in April 1986, the Veteran's teeth were noted to be within normal limits, thus indicating that they were able to be repaired by prosthesis. 

The Veteran filed a timely substantive appeal with the disability rating assigned in the January 2005 rating decision.  During the pendency of the appeal, the claims file was reviewed by a decision review officer (DRO) and in a November 2008 DRO decision, a proposal to sever service connection for broken top and bottom teeth was made.  The proposal to sever was based on the finding that January 2005 grant of service connection for broken top and bottom from teeth was based on clear and unmistakable error as there was no evidence of record that the Veteran incurred broken top and bottom front teeth during active service and so, this was not a disability for which service connection can be granted for compensation purposes.  It was additionally noted that records received subsequent to the January 2005 rating decision showed that the Veteran had periodontal disease, which was not a disability for which service connection for compensation purposes could be granted.  

In a November 2009 rating decision, service connection for broken top and bottom front teeth was severed.

By "clear and unmistakable evidence" is meant that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).

The Board notes that a review of the record shows that the Veteran has consistently reported that he sustained broken teeth in an automobile accident during active service in August 1983.  A review of the SPRs of record shows that the Veteran was in fact in an automobile accident in August 1983.  The Veteran was seen at medical for treatment of injuries sustained during this accident.  There is no indication from the medical evidence of record that the Veteran sustained broken teeth in the accident; however, it was noted that the Veteran lost consciousness and that he sustained a chin laceration, both indicating that the Veteran struck his head in some fashion during the accident.  There are no service dental records on file.  

The Board notes that the Veteran is competent to state that he broke teeth during active service.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991); and it appears that the Veteran was found to be credible in this regard by the January 2005 adjudicator.  In this regard, the Board notes that the January 2005 adjudicator clearly stated that the evidence showed that the Veteran broke his top and bottom front teeth during active service and the only evidence of such of record at that time was the Veteran's lay account of the injury.

Based on a review of the record, it appears to the Board that the November 2009 severance was based simply on a difference of opinion regarding the weighing of the evidence and not actual evidence indicating that the Veteran did not in fact break his bottom and top front teeth in the August 1983 automobile accident during active service.  

Additionally, the Board notes that the Veteran has been found to have some bone loss due to periodontal disease.  However, there is no indication from the record that the Veteran did not first break his top and bottom front teeth during active service.  Additionally, there is not sufficient evidence of record in accordance with the guidelines discussed above as to support a change in diagnosis as required for severance.  

In sum, the evidence of record fails to clearly and unmistakably establish that the Veteran did not break his top and bottom front teeth in an automobile accident during active service and there is no evidence which shows that there has been a change in diagnosis upon which a severance action could be based.  Therefore, restoration of service connection for compensation purposes for broken top and bottom front teeth is warranted.


ORDER

Entitlement to restoration of service connection for broken top and bottom front teeth is granted, from the effective date of severance.


REMAND

The Board finds that additional development is required before the issue of entitlement to an initial compensable disability rating for broken top and bottom front teeth is decided.  

In the December 2010 remand, the Board directed that the Veteran be afforded a VA dental examination to determine whether his reported bone loss was caused or chronically worsened by the trauma the Veteran sustained to his top and bottom front teeth during active service.  

In July 2011, the Veteran was afforded a VA dental examination.  At that time, the VA examiner opined that there was less than a 50 percent probability that the Veteran's bone loss was chronically worsened by his in-service trauma to teeth numbered 8 and 9.  However, the VA examiner failed to opine as to whether the bone loss was caused by the in-service trauma.  Furthermore, a review of the VA examination report shows that it is not as thorough as some of the Veteran's outpatient dental treatment records.  There is no detailed description of the Veteran's complaints and there is no report of a full physical examination of the Veteran's mouth, to include a clear report of the present bone loss and the numbered missing teeth.  Therefore, the Board finds the VA examination report and opinion to be inadequate for adjudication purposes.    

For these reasons, the Board has concluded that the development conducted does not adequately comply with the directives of the December 2010 remand.  The United States Court of Appeals for Veterans Claims (Court) has held that RO compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates another remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).

Therefore, the Veteran should be afforded a new VA dental examination to accurately determine the current level of severity of all impairment resulting from his service-connected dental disability.  

Additionally, current treatment records should be obtained before a decision is rendered in this case.

Accordingly, this case is remanded to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent dental records.  

2. Then, the Veteran should be afforded a VA dental examination by an examiner with sufficient expertise to determine the current level of severity of all impairment resulting from his service-connected dental disability.  The claims files and any pertinent evidence in Virtual VA that is not included in the claims files must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes, to include a clear report of the extent of bone loss the Veteran currently exhibits. 

Based upon the examination results and a review of the record, the examiner should provide an opinion with regard to any currently present bone loss as to whether there is a 50 percent or better probability that the bone loss was caused or chronically worsened by the in-service dental trauma experienced by the Veteran.  

The supporting rationale for all opinions expressed must be provided.  

3. The RO or the AMC should undertake any other development it determines to be warranted.  

4. Then, the RO or the AMC should readjudicate the Veteran's remaining claim on appeal based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011). 



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


